Opinion by
Walker, J.
The proprietor of the actual importing concern testified that the sizes, type, quality, and use of the material here involved were the-same as that the subject of Pacific Customs Brokerage Co. v. United States (5 Cust. Ct. 146, C. D. 387), and that it can be used for various purposes, such as slats, seats, rungs, etc., of chairs. From the testimony it was apparent that the merchandise consists of birch lumber in small sizes for use in the manufacture of chairs but not, in the condition as imported, dedicated to any particular use. On the record presented the merchandise was held entitled to free entry under paragraph 1803 but held subject to tax under the provisions of section 601 (c) (6), Revenue Act of 1932, as amended, as claimed.